EXHIBIT 99 ATC Technology Corporation Reports Third Quarter 2008 NEWS RELEASE Results For Immediate Release For more information, Mary Ryan 630.663.8283 maryan@corpatc.com · Achieves $0.48 EPS; updates 2008 EPS guidance to $1.85 - $1.95 · Record quarter for Logistics with net sales of $94.3 million · Repurchased $7.6 million of stock during the quarter · Plan to restructure Drivetrain · Cash flow and liquidity remain strengths Downers Grove, Illinois, Tuesday, October 28, 2008 – ATC Technology Corporation (ATC) (NASDAQ:ATAC), today reported financial results for the quarter ended September 30, 2008. Third Quarter Results For the third quarter of 2008, net sales increased 4.2% to $138.9 million from $133.3 million in the third quarter of 2007.Income from continuing operations for the third quarter of 2008 decreased to $10.2 million from $12.8 million in the third quarter of 2007.The resulting income from continuing operations per diluted share was $0.48 for the third quarter of 2008 compared to $0.58 for the third quarter of 2007. 1 The Company’s Logistics segment delivered its strongest quarterly revenue with net sales of $94.3 million, up 25.1% from $75.4 million for the third quarter of 2007.Logistics segment profit for the quarter increased 15.4% to $14.2 million from $12.3 million in the same quarter of last year.The increases in revenue and profit were driven largely by the efficient ramp-up of new business programs, including TomTom, plus increased volumes with AT&T. The
